                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

D.B.G., CARLOS BAEZA CORDOVA and                     )
THERESA DE JESUS GARCIA GONZALEZ                     )
                      Plaintiffs,                    )
                                                     )       DEFAULT JUDGMENT
v.                                                   )
                                                     )       No. 7:18-CV-122-FL
LANCE ADAM HAIR                                      )
                              Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiffs’ motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 18, 2020, for the reasons set forth more specifically therein, plaintiffs’ motion for default
judgment is granted. Plaintiff D.B.G. may have and recover from defendant Hair compensatory
damages in the amount of $75,000.00 and punitive damages in the amount of $150,000.00

This Judgment Filed and Entered on August 18, 2020, and Copies To:
Leto Copeley (via CM/ECF Notice of Electronic Filing)

August 18, 2020                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 7:18-cv-00122-FL Document 85 Filed 08/18/20 Page 1 of 1
